As filed with the Securities and Exchange Commission on November 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08360 GUINNESS ATKINSON FUNDS (Exact name of registrant as specified in charter) 21550 Oxnard Street, Suite 750, Woodland Hills, California 91367 (Address of principal executive offices) (Zip code) James J. Atkinson, Jr. 21550 Oxnard Street, Suite 750, Woodland Hills, California 91367 (Name and address of agent for service) Copies to: Susan Penry-Williams, Esq. Kramer, Levin, Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY 10036 (800) 915-6566 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. Guinness Atkinson Alternative Energy Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 100.4% Biofuel: 7.1% 734,040 Agri Energy Ltd (a) $ 127,013 2,754,737 Babcock & Brown Environmental Investments Ltd (a) 1,161,098 206,370 Biopetrol Industries AG (a) 1,494,908 269,900 Brasil Ecodiesel Industria e Comercio de Biocombustiveis e Oleos Vegetais SA (a) 1,750,743 1,005,100 Carotech Bhd 218,276 25,000 Futurefuel Corp (a) 200,000 1,200,000 Maple Energy PLC(a) 2,553,406 4,018,737 Natural Fuel Ltd (a) 962,827 728,792 Renewable Power & Light PLC (a) 357,866 8,826,137 Biomass Energy: 1.7% 843,987 Alkane Energy PLC (a) 297,872 1,363,187 Novera Energy PLC(a) 1,868,682 2,166,554 Efficiency: 9.3% 75,318 AgCert International (a) 30,820 146,000 Applied Intellectual Capital (a) 746,789 344,865 Azure Dynamics Corp (a) 152,557 79,748 Echelon Corp (a) 1,994,497 100,769 Fuel Systems Solutions Inc (a) 1,799,734 215,265 Railpower Technologies Corp (a) 49,777 488,561 VRB Power Systems Inc (a) 162,092 1,200,000 VRB Power Systems Inc (a) 398,130 793,246 Westport Innovations Inc(a) 1,945,931 81,800 WFI Industries Ltd 2,294,496 179,659 Xantrex Technology Inc(a) 1,990,491 11,565,314 Fuelcell: 5.8% 90,756 CMR Fuel Cells PLC(a) 129,052 223,488 FuelCell Energy Inc(a) 1,997,983 1,462,580 Hydrogenics Corp(a) 2,076,864 610,000 ITM Power PLC(a) 1,310,462 111,519 Mechanical Technology Inc (a) 127,132 140,964 Polyfuel Inc (a) 95,176 1,432,152 Quantum Fuel Systems Technologies Worldwide Inc (a) 1,575,367 7,312,036 Geothermal: 6.8% 312,328 Geodynamics Ltd 454,517 85,619 Ormat Technologies Inc 3,967,584 28,451,000 PNOC Energy Development Corp 4,041,873 8,463,974 Guinness Atkinson Alternative Energy Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 100.4% (continued) Hydro: 14.3% 121,087 Boralex Inc (a) $ 2,008,682 189,442 Cia Energetica de Minas Gerais 4,040,798 275,800 Contact Energy Ltd 1,920,722 31,700 CPFL Energia SA 1,845,891 64,909 Iberdrola SA 3,813,347 74,020 Verbund - Oesterreichische Elektrizitaetswirtschafts AG 4,266,282 17,895,722 Solar: 38.5% 760,987 Carmanah Technologies Corp (a) 1,247,081 175,700 China Sunergy Co Ltd (a) 1,607,655 47,710 Conergy AG 4,530,935 30,820 EDF Energies Nouvelles SA 2,449,649 181,500 E-Ton Solar Tech Co Ltd 2,066,102 662,251 Jetion Holdings Ltd (a) 1,686,931 32,380 MEMC Electronic Materials Inc (a) 1,905,887 30,388 Motech Industries Inc 330,589 143,000 Motech Industries Inc 1,555,539 43,150 Q-Cells AG (a) 4,411,682 98,790 Renewable Energy Corp AS (a) 4,553,548 277,500 SAG Solarstrom AG 395,701 310,166 SAG Solarstrom AG 1,777,970 112,917 Solar-Fabrik AG 2,547,241 1,537,380 Solartron PCL 128,283 76,454 Solarworld AG 4,401,120 37,678 Solon AG Fuer Solartechnik (a) 4,271,291 28,000 SunPower Corp (a) 2,318,960 97,311 Suntech Power Holdings Co Ltd (a) 3,882,709 8,300 Wacker Chemie AG 1,942,541 48,011,414 Wave/Tidal: 0.2% 14,663 Ocean Power Technologies Inc 222,754 Wind: 16.7% 7,420 Acciona SA 2,017,710 1,186,543 Babcock & Brown Wind Partners 1,910,975 277,877 Clipper Windpower PLC (a) 3,061,565 95,982 Gamesa Corp Tecnologica SA 3,921,197 91,200 Greentech Energy Systems (a) 1,822,988 131,147 Theolia SA (a) 3,497,069 59,215 Vestas Wind Systems A/S (a) 4,677,939 20,909,443 Total Common Stocks 125,373,348 Guinness Atkinson Alternative Energy Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value WARRANTS: 0.1% 25,000 Futurefuel Corp-warrant (a) $ 70,750 39,041 Geodynamics Ltd-warrant (a) 12,991 53,750 Railpower Technologies Corp-warrant (a) 2,702 86,443 Total Warrants 86,443 Total Investments in Securities (cost $113,607,862) +:100.5% 125,459,791 Liabilities in excess of Other Assets: (0.5%) (634,233) Net Assets: 100.0% $ 124,825,558 (a) Non-income producing security. + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows**: Cost of investments for tax purposes $ 113,607,867 Gross tax unrealized appreciation 22,877,019 Gross tax unrealized depreciation (11,025,095) Net tax unrealized appreciation $ 11,851,924 ** Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Guinness Atkinson Asia Focus Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 96.4% China: 23.6% 804,000 Angang Steel Co Ltd $ 3,113,052 790,000 China Shipping Container Lines Co Ltd 2,560,893 336,000 Dongfang Electrical Machinery Co Ltd 3,068,750 510,000 Guangzhou R&F Properties Co Ltd 2,407,687 207,000 Haitian International Holdings Ltd 135,801 998,000 Jiangxi Copper Co Ltd 3,228,735 1,088,000 PetroChina Co Ltd 2,062,957 1,450,000 Shenzhen Expressway Co Ltd 1,505,239 1,196,800 Yanzhou Coal Mining Co Ltd 2,463,233 20,546,347 Hong Kong: 15.9% 618,000 Chen Hsong Holdings 455,519 176,000 China Mobile Ltd 2,882,073 1,342,000 CNOOC Ltd 2,254,548 1,752,000 CNPC Hong Kong Ltd 1,108,825 3,098,000 Denway Motors Ltd 1,797,305 146,840 Esprit Holdings Ltd 2,332,787 83,637 HSBC Holdings PLC 1,529,896 165,000 Kingboard Chemical Holdings Ltd 1,050,638 1,832,000 Solomon Systech International Ltd 167,320 1,071,000 Victory City International Hlds 332,025 13,910,936 Indonesia: 4.0% 251,000 PT International Nickel Indonesia Tbk 1,742,865 1,460,000 Telekomunikasi Indonesia Tbk PT 1,756,151 3,499,016 Malaysia: 7.3% 329,700 Digi.Com Bhd 2,080,279 1,209,250 IOI Corporation Berhad 2,147,018 1,872,000 Resorts World Bhd 2,153,555 6,380,852 Singapore: 4.8% 479,000 Indofood Agri Resources Ltd 409,512 689,600 Jurong Technologies Industrial Corp Ltd 350,487 388,000 Singapore Petroleum Co Ltd 1,776,102 595,650 Singapore Telecommunications Ltd 1,611,924 4,148,025 South Korea: 17.4% 8,750 Hyundai Mipo Dockyard 3,011,637 14,080 Korea Zinc Co Ltd 2,661,538 19,920 KT&G Corp 1,556,250 3,650 POSCO 2,684,058 68,700 Samho International Co., Ltd. 2,026,770 2,390 Samsung Electronics Co. Ltd. 1,501,584 Guinness Atkinson Asia Focus Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 96.4% - (continued) South Korea: 17.4%(continued) 26,110 Shinhan Financial Group Co Ltd $ 1,706,051 15,147,888 Taiwan: 18.3% 1,142,608 China Steel Corp 1,666,558 521,626 Compal Electronics Inc 589,796 755,723 Coretronic Corp 1,162,473 791,040 D-Link Corporation 1,963,360 267,938 HON HAI Precision Industry Co Ltd 2,019,695 1,471,225 Mitac International Corp 2,051,195 362,477 Novatek Microelectronics Corp Ltd 1,577,194 221,250 Shin Zu Shing Co Ltd 1,681,324 678,553 Taiwan Semiconductor Manufacturing Co Ltd 1,322,383 1,089,172 Wistron Corp 1,969,087 16,003,065 Thailand: 5.1% 199,500 Electricity Generating PCL 686,827 1,507,000 Hana Microelectronics Pcl 1,081,611 289,000 PTT Exploration & Production PCL 1,146,725 158,000 PTT Pcl 1,548,884 4,464,047 Total Common Stocks 84,100,176 Principal Amount SHORT-TERM INVESTMENT: 2.9% $2,503,724 State Street Bank & Trust Euro Time Deposit, 3.05% 2,503,724 Total Short-Term Investment 2,503,724 Total Investments in Securities (cost $54,599,402)+:99.3% 86,603,900 Other Assets less Liabilities: 0.7% 651,593 Net Assets: 100.0% $ 87,255,493 + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows**: Cost of investments for tax purposes $ 54,601,316 Gross tax unrealized appreciation 33,158,795 Gross tax unrealized depreciation (1,156,211) Net tax unrealized appreciation $ 32,002,584 ** Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Guinness Atkinson Asia Pacific Dividend Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 97.6% Australia: 9.4% 432,800 Babcock & Brown Wind Partners $ 697,042 283,450 CSR Ltd 782,225 13,980 Incitec Pivot Ltd 1,061,137 159,740 OneSteel Ltd 978,043 3,518,447 China: 10.8% 190,000 Angang Steel Co Ltd 735,672 246,000 China Shipping Container Lines Co Ltd 797,443 1,049,000 People's Food Holdings Ltd 1,009,808 402,000 PetroChina Co Ltd 762,232 372,000 Yanzhou Coal Mining Co Ltd 765,644 4,070,799 Hong Kong: 16.2% 367,500 BOC Hong Kong Holdings Ltd 931,295 119,500 CLP Holdings Ltd 827,016 59,000 Esprit Holdings Ltd 937,309 8,800 HSBC Holdings Plc - ADR 814,880 347,000 Industrial and Commercial Bank of China (Asia), Ltd 968,619 1,680,000 Modern Beauty Salon Holdings Ltd 756,382 192,000 Solomon Systech International Ltd 17,536 111,000 Vtech Holdings Ltd 821,022 6,074,059 Indonesia: 2.2% 674,500 Telekomunikasi Indonesia Tbk PT 811,318 Malaysia: 2.5% 149,700 Digi.Com Bhd 944,549 New Zealand:1.9% 129,800 New Zealand Refining Co., Ltd. 747,555 Philippines:2.4% 27,830 Globe Telecom, Inc. 908,104 Singapore: 9.7% 1,693,000 Jurong Technologies Industrial Corp Ltd 860,461 207,000 Singapore Petroleum Co Ltd 947,560 338,000 Singapore Telecommunications Ltd 914,682 62,000 United Overseas Bank Ltd 922,383 3,645,086 Guinness Atkinson Asia Pacific Dividend Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 97.6% - (continued) South Korea: 7.0% 10,470 Kookmin Bank $ 871,737 11,210 KT&G Corporation 875,781 1,210 POSCO 889,784 2,637,302 Taiwan: 17.3% 645,247 China Steel Corp 941,130 713,283 Compal Electronics Inc 806,500 241,400 Depo Auto Parts Industrial Co, Ltd 924,621 376,000 D-Link Corporation 933,231 609,224 Greatek Electronics Inc 920,323 205,479 Novatek Microelectronics Corp Ltd 894,071 326,000 U-Ming Marine Transport Corp 1,068,852 6,488,728 Thailand: 18.2% 1,476,500 Delta Electronics (Thailand) Pcl 904,639 908,000 Glow Energy 927,206 1,062,000 Hana Microelectronics Pcl 762,223 2,436,300 Krung Thai Bank Pcl 774,782 250,800 PTT Chemical Pcl 943,930 92,600 PTT Pcl 907,764 1,431,100 Thai Plastic & Chemical Pcl 797,491 1,767,400 Thanachart Capital Pcl 809,575 6,827,610 Total Common Stocks 36,673,557 Principal Amount SHORT-TERM INVESTMENT: 0.9% $349,296 State Street Bank & Trust Euro Time Deposit, 3.05% $ 349,296 Total Short-Term Investment 349,296 Total Investments in Securities (cost $33,500,204) +:98.5% 37,022,853 Other Assets less Liabilities: 1.5% 556,361 Net Assets: 100.0% $ 37,579,214 ADR American Depository Receipt + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows**: Cost of investments for tax purposes $ 33,506,402 Gross tax unrealized appreciation 4,327,195 Gross tax unrealized depreciation (810,744) Net tax unrealized appreciation $ 3,516,451 ** Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Guinness Atkinson China & Hong Kong Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 95.6% Agricultural Operations: 1.1% 3,984,000 Chaoda Modern Agriculture $ 3,238,920 Auto - Cars/Light Trucks: 1.8% 9,314,000 Denway Motors, Ltd. 5,403,518 Batteries/Battery System: 2.2% 857,000 BYD Co., Ltd. 6,399,512 Coal: 4.7% 81,000 China Coal Energy Co. 240,692 6,653,200 Yanzhou Coal Mining Co., Ltd. 13,693,498 13,934,190 Commercial Banks: 6.5% 324,650 Dah Sing Financial Holdings Ltd. 2,505,708 428,000 Hang Seng Bank 7,603,285 365,743 HSBC Holdings PLC 6,690,206 188,400 Wing Hang Bank Ltd. 2,166,618 18,965,817 Computer: 2.4% 9,310,000 Lenovo Group Ltd. 7,137,725 Distribution/Wholesale: 2.8% 519,071 Esprit Holdings, Ltd. 8,246,270 Diversified Operations: 5.5% 548,000 Shanghai Industrial Holdings, Ltd. 2,738,643 249,500 Swire Pacific Ltd. A 3,024,933 3,724,000 Tianjin Development Hldgs 5,307,784 1,058,000 Wharf Holdings Ltd. 5,198,917 16,270,277 Electric - Integrated: 1.0% 431,000 CLP Holdings, Ltd. 2,982,795 Electronics: 2.1% 950,000 Kingboard Chemicals Holdings, Ltd. 6,049,126 43,181 Kingboard Laminates Holdings, Ltd. 38,494 6,087,620 Fisheries: 1.1% 2,306,000 China Fishery Group, Ltd. 3,290,959 Machinery - Diversified: 1.0% 3,510,000 Chen Hsong Holdings, Ltd. 2,587,174 588,000 Haitian International Holdings, Ltd. 385,755 2,972,929 Guinness Atkinson China & Hong Kong Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 95.6% - (continued) Medical - Drugs: 0.0% 1,240,000 Far East Pharmaceutical Technology(a)(b)(c) $ — Metal - Processors & Fabercations: 4.7% 4,316,000 Jiangxi Copper Co., Ltd. 13,963,146 Oil & Gas: 12.9% 10,957,000 CNOOC Ltd. 18,407,664 6,210,000 CNPC Hong Kong Ltd. 3,930,253 8,256,000 PetroChina Co Ltd. 15,654,205 37,992,122 Petrochemicals: 2.4% 5,570,000 China Petroleum & Chemical Corporation 6,957,261 Power Conversion/Supply Equipment: 4.7% 1,510,000 Dongfang Electrical Machinery Co., Ltd. 13,791,107 Real Estate: 11.1% 2,302,000 Guangzhou R&F Properties Co Ltd. 10,867,640 748,000 Hopewell Holdings 3,569,763 6,878,000 Midland Holdings Ltd. 7,449,688 2,382,000 Sino Land Co 5,926,006 1,774,000 Wheelock & Co Ltd. 4,883,500 32,696,597 Rental Auto/Equipment: 1.0% 925,000 Marine Ports & Services (GIC3) 2,927,121 Retail: 0.5% 698,000 Glorious Sun Enterprises Ltd. 334,012 2,560,000 Modern Beauty Salon Holdings Ltd. 1,152,582 1,486,594 Semiconductor Components - Integrated Circuits: 0.2% 7,816,000 Solomon Systech International, Ltd. 713,850 Steel Producers: 7.1% 5,366,000 Angang Steel Co., Ltd. 20,776,911 Telecommunications: 9.1% 1,335,000 China Mobile, Ltd. 21,861,176 666,000 Vtech Holdings, Ltd. 4,926,131 26,787,307 Textiles: 0.6% 5,512,000 Victory City International Holdings, Ltd. 1,708,796 Guinness Atkinson China & Hong Kong Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 95.6% - (continued) Transportation: 8.2% 4,510,000 China Shipping Container Lines Co Ltd. $ 14,619,783 5,162,550 China Shipping Development Co Ltd. 4,004,474 5,204,000 Shenzhen Expressway Co Ltd. 5,402,250 235,050 Tianjin Port Development Holdings Ltd. 244,004 24,270,511 Water Treatment Systems: 0.9% 2,628,000 Bio-Treat Technology, Ltd. 1,609,882 1,126,000 Sinomem Technology, Ltd. 1,008,132 2,618,014 Total Common Stocks 281,619,869 Warrants: 0.0% 100 Surface Mount Technology Holdings, Ltd. (a) $ 1 Total Warrants 1 Principal Amount SHORT-TERM INVESTMENT: 3.3% $9,719,161 State Street Bank & Trust Euro Time Deposit, 3.05% $ 9,719,161 Total Short-Term Investment 9,719,161 Total Investments in Securities (cost $149,653,591)+:98.9% 291,339,031 Other Assets less Liabilities: 1.1% 3,267,889 Net Assets: 100.0% $ 294,606,920 (a) Non-income producing security. (b) Illiquid security. (c) Fair valued under direction of the Board of Trustees. + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows**: Cost of investments for tax purposes $ 150,132,810 Gross tax unrealized appreciation 144,379,341 Gross tax unrealized depreciation (3,173,120) Net tax unrealized appreciation $ 141,206,221 ** Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Guinness Atkinson Global Energy Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 97.4% Coal: 1.9% 25,630 Peabody Energy Corporation $ 1,226,908 Machinery - General Industry: 0.4% 918,780 Shandong Molong Petroleum Machinery Co., Ltd. 256,469 Oil & Gas - Drilling: 7.0% 35,282 Ensign Energy Services, Inc. 666,160 28,760 GlobalSantaFe Corporation 2,186,335 48,070 Patterson-UTI Energy, Inc. 1,084,940 11,310 Unit Corporation(a) 547,404 4,484,839 Oil & Gas - Exploration & Production: 24.1% 99,000 Afren PLC (a) 136,724 26,470 Anadarko Petroleum Corp 1,422,762 16,309 Apache Corp 1,468,788 36,158 Canadian Oil Sands Trust 1,199,632 364,358 Coastal Energy Co (a) 234,443 31,759 Dragon Oil Plc(a) 146,202 23,536 EnCana Corp 1,455,250 308,000 EnCore Oil PLC (a) 100,827 67,091 Granby Oil & Gas PLC(a) 84,420 6,200 Grey Wolf Exploration Inc(a) 16,955 600 Imperial Energy Corp PLC (a) 13,700 59,977 Nexen Inc 1,832,505 95,888 OPTI Canada Inc (a) 1,795,038 25,320 Pioneer Natural Resources Co 1,138,894 43,630 Plains Exploration & Production Co (a) 1,929,319 42,200 Synenco Energy Inc(a) 476,455 45,211 Whiting Petroleum Corp(a) 2,009,629 15,461,543 Oil & Gas - Field Services: 4.1% 48,080 Helix Energy Solutions Group Inc(a) 2,041,477 21,763 Hercules Offshore, Inc(a) 568,232 2,609,709 Oil Comp-Integrated: 11.7% 66,300 Eni SPA 2,457,107 29,000 Exxon Mobil Corp 2,684,240 29,500 Total SA 2,398,576 7,539,923 Guinness Atkinson Global Energy Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 97.4% - (continued) Oil/Integrated: 48.2% 199,285 BP PLC $ 2,313,906 28,726 Chevron Corp 2,688,179 31,328 ConocoPhillips 2,749,658 32,243 Hess Corp 2,145,127 48,107 Imperial Oil Ltd 2,383,948 43,608 Occidental Petroleum Corp 2,794,401 29,133 OMV AG 1,945,421 44,630 Petro-Canada 2,560,734 40,030 Petroleo Brasileiro SA 2,589,941 64,271 Royal Dutch Shell PLC 2,654,103 53,447 Sasol Ltd 2,296,360 79,700 Statoil ASA 2,716,415 11,399 Suncor Energy Inc 1,082,541 30,920,734 Total Common Stocks 62,500,125 Principal Amount SHORT-TERM INVESTMENT: 2.5% $ 1,602,187 State Street Bank & Trust Euro Time Deposit, 3.05% $ 1,602,187 Total Short-Term Investment 1,602,187 Total Investments in Securities (cost $48,609,070)+:99.9% 64,102,312 Other Assets less Liabilities: 0.1% 87,246 Net Assets: 100.0% $ 64,189,558 (a) Non-income producing security. + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows**: Cost of investments for tax purposes $ 49,913,373 Gross tax unrealized appreciation 14,855,462 Gross tax unrealized depreciation (666,523) Net tax unrealized appreciation $ 14,188,939 ** Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Guinness Atkinson Global Innovators Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 98.4% Aerospace/Defense: 3.4% 24,150 L-3 Communications Holdings Inc $ 2,466,681 Audio/Video Products: 3.4% 50,778 Sony Corp 2,440,391 Auto Manufacturers: 3.4% 35,950 Honda Motor Co Ltd 1,199,292 10,500 Toyota Motor Corp 1,227,030 2,426,322 Commercial Banks: 10.3% 51,400 Citigroup, Inc. 2,398,837 37,934 State Street Corporation 2,585,581 133,260 TD Ameritrade Holding Corporation(a) 2,427,996 7,412,414 Computers: 3.7% 3,510,000 Lenovo Group, Ltd. 2,691,022 E-Commerce/Products: 15.5% 27,230 Amazon.Com, Inc. (a) 2,536,475 63,710 eBay, Inc. (a) 2,485,964 185,080 Infospace, Inc. 3,250,005 136,190 NetFlix, Inc.(a) 2,821,857 11,094,301 Electronics: 7.1% 21,960 Garmin, Ltd. 2,622,024 7,890 Samsung Electronics Co., Ltd. - GDR 2,475,488 5,097,512 Multi-line Insurance: 3.4% 36,575 American International Group, Inc. 2,474,299 Oil & Gas Producers: 6.8% 33,980 BP PLC - ADR 2,356,513 23,710 Schlumberger, Ltd. 2,489,550 4,846,063 Prepackaged Software: 12.0% 96,130 Check Point Software Technologies, Ltd. (a) 2,420,553 40,878 Microsoft Corporation 1,204,266 115,210 Oracle Corporation(a) 2,494,297 143,150 Parametric Technology Corporation(a) 2,493,673 8,612,789 Ready-Mixed Concrete: 3.3% 79,538 Cemex SA de CV - ADR(a) 2,379,777 Guinness Atkinson Global Innovators Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 98.4% - (continued) Semiconductors: 10.3% 115,020 Applied Materials, Inc. $ 2,380,914 70,835 Nvidia Corporation 2,567,060 241,278 Taiwan Semiconductor Manufacturing Co., Ltd. - ADR 2,441,733 7,389,707 Telecommunication Equipment: 3.7% 69,892 Nokia OYJ 2,651,004 Telecommunications: 8.7% 673,665 Cable & Wireless PLC 2,536,104 266,250 Qwest Communications International, Inc.(a) 2,438,850 34,375 Vodafone Group PLC - ADR 1,247,813 6,222,767 Variety Store: 3.4% 40,010 Costco Wholesale Corporation 2,455,414 Total Common Stocks 70,660,463 Principal Amount SHORT-TERM INVESTMENT: 1.2% $ 874,253 State Street Bank & Trust Euro Time Deposit, 3.05% 874,253 Total Short-Term Investment 874,253 Total Investments in Securities (cost $56,891,619)+:99.6% 71,534,716 Other Assets less Liabilities: 0.4% 252,437 Net Assets: 100.0% $ 71,787,153 (a) Non-income producing security. ADR American Depository Receipt GDR Global Depository Receipt + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows**: Cost of investments for tax purposes $ 57,742,013 Gross tax unrealized appreciation 14,046,144 Gross tax unrealized depreciation (253,441) Net tax unrealized appreciation $ 13,792,703 ** Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. For certain federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the footnotes to the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Guinness Atkinson Funds By (Signature and Title)/s/James J. Atkinson, Jr. James J. Atkinson, Jr., President DateNovember 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/James J. Atkinson, Jr. James J. Atkinson, Jr., President DateNovember 29, 2007 By (Signature and Title)/s/Michael Ricks Michael Ricks, Treasurer DateNovember 27, 2007
